DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Applicant labels the figures as “Figur”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are encouraged in reply to the Office action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 16 depends from itself making the scope of that claim impossible to determine.  It appears claim 16 should actually depend from claim 15, where the conditioned surface has appropriate antecedent basis.  For purposes of compact prosecution, claim 16 will be treated as if dependent from claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2016/0003388 A1 to Barbely et al. (Barbely).

With regard to claim 12, Barbely discloses a line element (10, Barbely, abstract, title, fig. 1, paragraph 0020), comprising: 
an inner element made of a flexible stripwound hose (16, fig. 1, paragraph 0021); 
(12, fig. 1, paragraph 0021), a membrane bellows structure or a wound bellows structure; and 
a damping element arranged between the inner element and the outer element, said damping element (18, fig. 2, paragraph 0021) comprising or made of a flexible stripwound hose (paragraph 0024 “an axially extending spiral wrap in the form of an elongated strip”), a corrugated bellows, a membrane bellows structure or a wound bellows structure.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2016/0003388 A1 to Barbely et al. (Barbely) alone or in the alternative in view of WO 2017016728 A1 to Schenk et al. (Schenk) – (cited by applicant in the IDS filed 11/29/2019, English language translation is considered equivalent to 2018/0224028 A1 “the English equivalent”).
Schenk discloses a line element for use in exhaust pipes in motor vehicles (paragraph 0001 of the English equivalent), an analogous field of endeavor to Barbely.

With regard to claims 13 and 19, Barbely discloses the line element of claim 12 as set forth above, but fails to further disclose wherein the damping element is made of a material that wears off easier than a material of the inner element or the outer element (claim 13) and wherein the damping element has a stiffness which is less than a stiffness of the inner element or the outer element (claim 19).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a friction layer that wears off easier than a material of the inner or outer elements so that the material of the friction layer is removed instead of the material of the inner or outer layers, extending the useful life of the hose.  If the friction layer were harder than the material of the inner and outer layers the friction layer would remove material from those layers and the life of the hose would be reduced.  The same rationale applies to selection of material that is less stiff than the inner or outer elements.
Schenk discloses the use of a friction layer (the damping element) that is softer than the material of the outer element (paragraph 0023 of the English equivalent).  It would have been obvious 

With regard to claim 14, Barbely discloses the line element of claim 12 as set forth above, but fails to disclose wherein the damping element comprises or is made of at least one material selected from the group consisting of copper, copper alloy, bronze, aluminum, aluminum alloy, stainless steel, steel, zinc, zinc phosphate, titanium, tantalum, ceramics, nickel, nickel-based alloy, graphite, aramid, brass, molybdenum sulfide, and any combination thereof.  
Barbely fails to disclose a material for the damping element (or even the inner and outer elements).
Schenk discloses the use of stainless steel, steel, zinc, zinc phosphate, aluminum alloys, copper, titanium, tantalum, nickel-based alloys, graphite, aramids (e.g. Kevlar®), brass, bronze and/or molybdenum sulfide (paragraph 0024 of the English translation).  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hose of Barbely with a friction layer made of at least one material selected from the group consisting of copper, copper alloy, bronze, aluminum, aluminum alloy, stainless steel, steel, zinc, zinc phosphate, titanium, tantalum, ceramics, nickel, nickel-based alloy, graphite, aramid, brass, molybdenum sulfide, and any combination thereof, in order to provide a line element for use in an exhaust system of a motor vehicle as taught by Schenk in paragraph 0002.


It would have been obvious to one having ordinary skill in the art at the time of filing to provide at least one of the elements of Barbely with a thermal diffusion process in order to harden that material, since thermal diffusion is one of a limited number of process that can harden a surface.  Such a treatment of the inner and outer layers would extend the life of the line element.  
	In the alternative, Schenk discloses an inner tape strip that has been surfaced hardened by thermal diffusion process (paragraph 0046 of the English translation).
	It would have been obvious to one having ordinary skill in the art at the time of filing to surface treat the inner element as taught by Schenk, in order to provide a material that is harder than the friction layer in order to reduce the amount of wear on the inner layer thus extending the useful life of the hose.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2016/0003388 A1 to Barbely et al. (Barbely) in view of United States Patent Application Publication No. 2011/0209790 A1 to Weiss et al. (Weiss).

With regard to claims 17 and 18, Barbely discloses the line element of claim 12 as set forth above, but fails to disclose wherein at least one of the damping element, the inner element, and the outer element has a non-circular cross section at least in an axial portion of the line element (claim 17) and wherein the cross section is a polygonal cross-section (claim 18).  
(Weiss, paragraph 0002), an analogous field of endeavor to Barbely.
	Weiss further discloses friction elements that have non-circular cross sections and even polygonal cross sections (114/214/314, figs. 2-4, paragraph 0044).  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the line element of Barbely with a shaped friction layer having a polygonal cross section as taught by Weiss, in order to provide a line element that has an extended service life as taught by Weiss in paragraph 0013.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose similar but distinct line elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/DAVID R DEAL/Examiner, Art Unit 3753